DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 and 08/31/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on January 09, 2020 are accepted. 

Specification
	The specification filed January 09, 2020 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US 2017/0126647 A1 [hereinafter Zhang].

As per claims 1, 6 and 8, Zhang teaches an attestation system comprising a hardware processor configured to execute a software code to: 
calculate trustworthiness determined based on a state of a component, a method of attestation, or a result of attestation, for the component [paragraphs 0061-0063];  and 
perform attestation of the component based on the trustworthiness [paragraphs 0061-0063].

As per claims 2, 7 and 9, Zhang further teaches the system wherein the hardware processor is configured to execute a software code to calculate the trustworthiness determined based on an elapsed time from last attestation [paragraphs 0036-0037].

As per claim 3, Zhang further teaches the system wherein the hardware processor is configured to execute a software code to: collect environment information of a communication network to which the component as a target of attestation is connected and correct the calculated trustworthiness based on the collected information [paragraphs 0052].

As per claim 4, Zhang further teaches the system herein the hardware processor is configured to execute a software code to calculate the trustworthiness of the component, using trustworthiness of the component calculated by the component [paragraphs 0061-0063].

As per claim 5, Zhang further teaches the system wherein the hardware processor 
is configured to execute a software code to based on the method of is simpler, and to be higher when attestation is more complex [paragraphs 0050-0051]. 
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435